Citation Nr: 1449704	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating for post traumatic stress disorder (PTSD) in excess of 30 percent, an increased disability rating in excess of 50 percent from March 29, 2012, and an increased disability rating in excess of 70 percent from October 29, 2013.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for PTSD and assigned a 30 percent disability rating effective January 13, 2010.  

During the pendency of the appeal, a January 2014 RO decision granted an increased disability rating for PTSD and assigned staged ratings of 50 percent, effective March 29, 2012, and 70 percent, effective October 29, 2013.  As this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board previously remanded this matter in September 2013.  As discussed below, there has been substantial compliance with the requested development and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to December 3, 2010, the Veteran's PTSD was manifested by symptoms such as panic attacks, depression, anxiety, sleep impairment, and social isolation which are most nearly approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  From December 3, 2010 and prior to October 29, 2013, the Veteran's PTSD was manifested by symptoms such as intrusive thoughts, intense anger, flashbacks, sleeplessness, paranoia, intense panic attacks two to three times per week (resulting in tunnel vision, nausea, sweating, and increased body temperature), social isolation and avoidance of crowds, social isolation, lack of concentration and focus, difficulty remembering past events, suicidal thoughts, and inability to work for others, which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

3.  Since October 29, 2013, the Veteran's PTSD was manifested by symptoms such as anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence, which are most nearly approximated by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for an increased disability rating for PTSD of 50 percent have been met from December 3, 2010, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

3.  The criteria for an increased disability rating for PTSD in excess of 50 percent from December 3, 2010 to October 29, 2013, and in excess of 70 percent from October 29, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's initial service connection claim for PTSD in a letter sent to the Veteran in February 2010.  The Veteran's claim of entitlement to an increased initial disability rating in excess of 30 percent for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records (including VA examination reports), private treatment records, and lay statements from the Veteran and others, and associated all such records with the claims file.  

VA provided relevant examinations in September 2010, March 2012, and October 2013.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, these matters were previously remanded by the Board in September 2013, specifically to obtain any outstanding VA or private treatment records including, but not limited to, treatment records from the White River Junction Vet Center since June 2011 and White Mountain Family Healthcare since August 2009.  Additionally, the Veteran was to be afforded an additional VA psychiatric examination to assess the severity of his PTSD.  Following the Board remand, VA obtained additional treatment records from White Mountain Family Healthcare and the White River Junction Vet Center, and these records have been associated with the claims file.  The Veteran was subsequently afforded a new VA psychiatric examination in October 2013.  Given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - PTSD  

The Veteran seeks entitlement to an initial disability rating for PTSD in excess of 30 percent, an increased disability rating in excess of 50 percent from March 29, 2012, and an increased disability rating in excess of 70 percent from October 29, 2013.  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an increased disability rating of 50 percent from December 3, 2010; however, the Veteran's PTSD does not more closely approximate an increased disability rating in excess of 50 percent from March 29, 2012, or an increased disability rating in excess of 70 percent from October 29, 2013.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has assigned staged ratings regarding the Veteran's PTSD, namely, 30 percent from January 13, 2010, 50 percent from March 29, 2012, and 70 percent from October 29, 2013; thus, the Board has considered herein the appropriateness of those assigned rating periods, as well as whether any additional staged rating periods are warranted.  Indeed, as discussed below, the Board has, based upon the evidence of record, assigned the following separate rating periods:  prior to December 3, 2010; from December 3, 2010 to October 29, 2013; and from October 29, 2013.  

The Veteran's service-connected PTSD is rated as 30 percent disabling from January 13, 2010, 50 percent disabling from March 29, 2012, and 70 percent disabling from October 29, 2013, under Diagnostic Code (DC) 9410 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9410 (2014).  

The Board notes here, curiously, that the Veteran's PTSD is rated under DC 9410 (other and unspecified neurosis) rather than DC 9411 (PTSD).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Indeed, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that DC 9411 is the most appropriate diagnostic code, primarily because it pertains specifically to the diagnosed disability in the Veteran's case, PTSD.  See 38 C.F.R. § 4.130, DC 9411.  In any event, with the exception of eating disorders, all mental disorders, including PTSD, are rated under the same criteria in the rating schedule.  Therefore, rating under DC 9411, as opposed to DC9410 as previously assigned by the RO, does not produce a different result.  Accordingly, the Board concludes that the Veteran is most appropriately rated under Diagnostic Code 9411.  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  Prior to December 3, 2010

The Veteran filed his claim of entitlement to service connection for PTSD in January 2010.  

Private treatment records received from July and August 2009 document the Veteran's PTSD and depression, for which he was prescribed doxepin.  

Upon initial VA examination in September 2010, the Veteran reported current psychiatric symptoms including panic attacks, depression, anxiety, nightmares once every two weeks, hypervigilance, being emotionally distant and easily started, bothered by loud noises and certain smells, and an inability to control his temper.  He reported taking prescribed doxepin for 20-25 years but denied any current counseling, although he reported prior mental health treatment, including weekly individual and group therapy, at a Vet Center from 1984-85.  

He reported a good marriage to his second wife of thirty-three years and a good relationship with their three children, denied having any friends, but reported seeing extended family on occasion.  He reported self-employment as a house painter for over twenty-five years and stated that his business was doing well because he was a good worker, people liked his work, and he went to work regardless of how he was feeling emotionally.  He also reported helping around the house with yard work and doing dishes, and stated his hobbies included working in his workshop and building models.  

A mental status examination revealed that the Veteran's behavior and mood were somewhat anxious and his speech was slow and hesitant.  His attention, concentration, and memory were commensurate with his age, and his ability for abstract thinking, reasoning, and judgment were within normal limits.  The examiner found that the Veteran had passive suicidal ideation, but he did not have any homicidal ideation, hallucinations, delusions, preoccupations, or obsessions.  

Following a PTSD assessment, during which the Veteran reported his stressful experiences during active service, the VA examiner diagnosed PTSD and assigned a GAF score of 60, which was indicative of moderate symptoms and based upon the Veteran's good living, good familial relationships, and participation in some hobbies.  The examiner noted that the Veteran's PTSD symptoms required continuous medication and were manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that he was generally functioning satisfactorily in routine behaviors of self-care, with normal conversation.  

Thereafter, the RO issued its September 2010 decision which granted service connection for the Veteran's PTSD and assigned a 30 percent disability rating effective January 13, 2010.  Subsequently, additionally evidence was received, including Vet Center records which documented the Veteran's attendance at therapy sessions for PTSD and other mental health symptoms from 1984-86, and photographs submitted by the Veteran.  The RO considered the new evidence and issued a May 2011 decision which continued the assigned 30 percent disability rating.  

Based upon the evidence reviewed above, the Board concludes that a rating in excess of 30 percent is not warranted for the time period prior to December 3, 2010.  The Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher 50 percent rating criteria during the time period prior to December 3, 2010.  Notably, the September 2010 VA examiner specifically found that the Veteran's PTSD symptoms meet the specific rating criteria for a 30 percent rating, as they required continuous medication and were manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that he was generally functioning satisfactorily in routine behaviors of self-care, with normal conversation.  This finding is consistent with the PTSD symptoms noted on the examination report.  

Thus, the Board finds that a disability rating in excess of 30 percent for the Veteran's PTSD is not warranted prior to December 3, 2010.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From December 3, 2010 to October 29, 2013

Notably, Vet Center treatment records document the Veteran's return to therapy beginning December 3, 2010.  At that time, he reported that his PTSD symptoms had worsened recently.  He described a history of anxiety attacks resulting in diarrhea, increased temperature, and shakes.  Thereafter, he continued to receive regular therapy at the Vet Center.  Ongoing Vet Center therapy records and an October 2013 summary letter from his therapist indicate that the Veteran continued to experience regular difficulty with nightmares several times per week, panic/anxiety attacks several times monthly, social avoidance, and isolation.  

In June 2011, the Veteran submitted his Notice of Disagreement (NOD) with the previously assigned 30 percent disability rating.  He reported that his symptoms were more severe and justified a higher disability rating.  Specifically, he reported increased mood swings, anger towards himself and others, feeling threatened in social situations, less desire to go shopping or to restaurants, more frequent panic attacks, and increased sleeplessness.  He further reported ongoing Vet Center therapy for the past 25 weeks and stated that his counselor also felt the assigned 30 percent disability rating was too low.  

The Veteran's readjustment counselor from the Vet Center also submitted a June 2011 letter.  He confirmed that the Veteran had attended the Vet Center beginning in September 1984 and that he returned to regular counseling sessions in December 2010 due to being overwhelmed by his PTSD symptoms.  The counselor reported that the Veteran had difficulty letting others know that he is suffering for fear of being pitied or being seen as vulnerable.  He identified the Veteran's current symptoms, including the following:  intrusive thoughts, intense anger, flashbacks, sleeplessness, paranoia, intense panic attacks two to three times per week (resulting in tunnel vision, nausea, sweating, and increased body temperature), stomach pain, social isolation with some forced contact, avoidance of crowds, lack of friends, estrangement from family due to a flashback at a family gathering on July 4, lack of concentration and focus, difficulty remembering past events, and suicidal thoughts.  He also reported that the Veteran was unable to work for others and that he had to rely on self-employment to provide the flexibility needed to cope with his PTSD symptoms.  Regarding the Veteran's self-employment, the counselor reported that he was very particular about selecting clients, often going to their work or searching for background information before accepting employment.  Finally, he stated that the Veteran's knee was preventing him from maintaining his business, which further caused his distress to increase exponentially.  

In July 2011, the Veteran and his spouse submitted lay statements detailing the Veteran's ongoing and worsening PTSD symptoms.  The Veteran reported his initial diagnosis of PTSD in 1984, followed by therapy at the Vet Center.  He believed the therapy did not help and made him worse, so he stopped attending until November 2010.  He reported his current attendance at weekly therapy sessions since that time and stated that his psychologist wanted to increase his therapy to twice per week.  He described his current symptoms as including mood swings, anxiety, depression, suicidal ideation, anger towards others leading to homicidal thoughts, panic attacks three to four times per week since returning to therapy, lack of a social life, avoidance of dark places and crowds, and diminished family relationships following a flashback at a family reunion in July 2010.  He also discussed his inability to work for others, having held fourteen different jobs in as many years before becoming self-employed for the past twenty years, and reported that he had to close down the previous fall when his anger came back and memory loss made it difficult to be productive.  

His spouse related the onset of his symptoms, including anger, flashbacks, and anxiety attacks in the 1980s.  She reported his self-employment as a painter beginning in 1987, and stated that he was unable to work the past two winters due to depression, and that he expected to retire following the summer.  She stated his symptoms included fear of sleep, recurring nightmares, panic attacks triggered by loud noise, controlling behavior and hypervigilance, social isolation, increasingly severe episodes brought on by stress and heat, mood swings, solitude, short-term memory loss, guilt, and anger.  She reported he had returned to counseling about six months prior and that it was good for him to talk to someone else about his symptoms.  

Based upon the evidence reviewed above, the Board concludes that the Veteran's PTSD more closely approximated the criteria for an increased 50 percent disability rating from December 3, 2010.  

As discussed above, beginning December 3, 2010, when he returned to seek therapy at the Vet Center, the Veteran consistently displayed symptoms including intrusive thoughts, intense anger, flashbacks, sleeplessness, paranoia, intense panic attacks two to three times per week (resulting in tunnel vision, nausea, sweating, and increased body temperature), social isolation and avoidance of crowds, lack of friends, estrangement from family due to a flashback at a family gathering on July 4, lack of concentration and focus, difficulty remembering past events, suicidal thoughts, and inability to work for others.  

Such symptoms are reflective of a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity, particularly due to the Veteran's intense panic attacks more than once a week; impaired memory, concentration, and focus, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, resolving reasonable doubt in the Veteran's favor, a disability rating of 50 percent for his PTSD is warranted from December 3, 2010.  

However, the Veteran also seeks entitlement to an increased disability rating for his PTSD in excess of 50 percent for the period prior to October 29, 2013.  

In March 2012, the Veteran was afforded another VA psychiatric examination.  He appeared appropriately groomed, with tense behavior and anxious mood.  His speech was normal, and he displayed a full range of affect once relaxed.  He displayed passive suicidal ideation, but no preoccupations, obsession, delusions, or homicidal ideation.  The examiner noted mild problems with attention, concentration, and short-term memory, although long-term memory, abstract thinking, judgment, and insight were all within normal limits.  The Veteran reported symptoms including depression, anxiety, anger, sleep impairment with nightmares, low energy, social isolation outside of family members, lack of trust, fear of small spaces, and trouble driving at night or alone.  He described being an excellent worker, which is reflected in the success of his work and repeat business.  He further stated that he goes to work regardless of how he is feeling emotionally.  The Veteran's reported hobbies included helping with household chores, artistic painting, and building model ships.  

The examiner specifically noted symptoms of PTSD including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and suicidal ideation.  The diagnosis of PTSD was continued, and the Veteran's assigned GAF score was 55.  The examiner determined the Veteran's condition was consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

The Veteran's spouse submitted a February 2013 statement after attending a therapy session with the Veteran in January 2013.  She reported learning that the Veteran's self-employment was a way for him to exercise control.  She described his worsening mood over the past two years and reported the Veteran still considered retiring.  She described his ongoing symptoms of social isolation, hypervigilance, anger, panic attacks occurring more frequently and lasting longer, mood swings, sleep impairment with nightmares.  

As noted above, ongoing Vet Center therapy records and an October 2013 summary letter from the Veteran's therapist indicate that the Veteran continued to experience regular difficulty with nightmares several times per week, panic/anxiety attacks several times monthly, social avoidance, and isolation.  

Based upon the evidence discussed above, the Board concludes that an increased disability rating in excess of 50 percent for the Veteran's PTSD is not warranted for the period from December 3, 2010, to October 29, 2013, as the Veteran's symptoms for the period do not meet the rating criteria for a higher 70 percent disability rating or an increased 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, which he has done during the relevant period.  While he has displayed some passive suicidal ideation, the Veteran has not displayed intermittently illogical, obscure, or irrelevant speech; moreover, while he has experienced panic attacks more than once per week, they do not appear to be near-continuous affecting his ability to function independently, appropriately and effectively.  He has not displayed neglect of personal appearance and hygiene, and while he has shown social isolation, he has shown an ability to maintain family relationships with his wife and children, and his repeat business customers.  Importantly, the March 2012 VA examiner found that his primary symptoms of PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and suicidal ideation - symptoms which are typically reflective of a 30 percent disability rating, according to the relevant criteria.  Additionally, the GAF score assigned by the March 2012 VA examiner of 55 is consistent with the assigned 50 percent disability rating and reflective of the Veteran's moderate symptoms during the rating period.  Finally, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating during the rating period.  

Thus, the Board finds that a disability rating in excess of 50 percent for the Veteran's PTSD is not warranted from December 3, 2010 to October 29, 2013.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.C.  From October 29, 2013

Finally, the Veteran seeks an increased disability rating in excess of 70 percent from October 29, 2013.  

Most recently, the Veteran was afforded a VA PTSD review examination in October 2013.  The Veteran appeared well-groomed, with a pleasant, appropriate attitude, and anxious mood.  His speech was spontaneous and normal, with linear thoughts, unremarkable attention and concentration, fair judgment, and some short-term memory problems.  There was no hallucinations or delusions, and past (but not present) suicidal and homicidal ideation were noted.  

The examiner continued the diagnosis of chronic PTSD and assigned a GAF score of 50 due to serious symptoms, such as frequent panic attacks, irritable outbursts, and almost complete avoidance of social situations.  He summarized the Veteran's level of occupational and social impairment as having deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Symptoms related to the Veteran's PTSD were identified as anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran reported a good relationship with his wife of 29 years, but described increased stress on her as a result of his erratic mood swings.  He described improved relationships with his grown children, but denied any friendships.  He reported continued self-employment as a painter, which enabled him to pick and choose which days to work to accommodate his moods.  He reported a lack of work hours recently due to a bad fall, but reported good relationships with his customers, who are mostly repeat business.  His hobbies included gardening, yard work, models, movie collecting, and painting.  

Given the evidence discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from October 29, 2013.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

There is no evidence the Veteran has ever experience hallucinations or delusions; rather, examiners have consistently found an absence of such symptoms.  Additionally, the Veteran has not shown an inability to maintain minimal personal hygiene, or disorientation to time or place.  While he has shown some impairment in short-term memory, he has not displayed memory loss for the names of close relatives, his own occupation, or his own name.  Therefore, the Board finds that a disability rating in excess of 70 percent for the Veteran's PTSD is not warranted from October 29, 2013.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including panic attacks, depression, anxiety, suspiciousness, sleep impairment, social isolation, anger, impaired concentration and memory, suicidal thoughts, and inability to work for others, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Additionally, as PTSD is the Veteran's sole service-connected disability, there is no need to analyze the potential collective impact or combined effect of more than one service-connected disability to see whether it presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

Entitlement to an increased 50 percent disability rating for PTSD is granted from December 3, 2010, but no earlier.  

An increased disability rating in excess of 50 percent from December 3, 2010, and an in excess of 70 percent from October 29, 2013, is denied.  


REMAND

A remand is necessary in order for the AOJ to adjudicate the issue of a TDIU rating due to the Veteran's service-connected PTSD.  

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The evidence of record, including credible lay statements from the Veteran and his spouse, indicates that around the time of onset of his mental health symptoms in the 1980s, the Veteran pursued a number of different occupations prior to becoming self-employed as a house painter in 1987.  The Veteran's Vet Center therapist has reported that the Veteran is unable to work for others and that he had to rely on self-employment to provide the flexibility needed to cope with his PTSD symptoms.  Additionally, the Veteran and his spouse have indicated that beginning in the winter of 2010, his worsening PTSD symptoms have continued to affect his ability to work except for repeat customers.  

The Board finds the evidence of record discussed above is sufficient to raise the issue of a TDIU rating due to the Veteran's service-connected PTSD.  The Board notes that the Veteran's PTSD is rated, given the Board's decision above, as 30 percent disabling from January 13, 2010, 50 percent disabling from December 3, 2010, and 70 percent disabling from October 29, 2013.  Therefore, his PTSD meets the schedular criteria for consideration of a TDIU rating effective October 29, 2013.  38 C.F.R. § 4.16(a) (2014).  Additionally, although his PTSD does not meet the scheduler requirement for consideration of a TDIU rating prior to October 29, 2013, this does not preclude the availability of a TDIU rating on an extraschedular basis prior to that time.  38 C.F.R. § 4.16(b).  Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on a schedular basis from October 29, 2013, and on an extraschedular basis prior to October 29, 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Then, adjudicate the issue of entitlement to a TDIU rating in the first instance, to include consideration of a TDIU rating on a schedular basis from October 29, 2013, and on an extraschedular basis prior to October 29, 2013.  If any benefit sought remains denied, issue a statement of the case (SOC) to the Veteran and his representative, and afford him an appropriate opportunity to respond.  The appeal should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


